DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.

Status of the Claims
Claims 1-2, 4-11, 13-15 and 17 were previously pending and subject to a final rejection dated September 18, 2020. In the RCE, submitted on December 16, 2020, claims 1-2, 4-6, 9-10 and 14 were amended. Therefore, claims 1-2, 4-11, 13-15 and 17 are currently pending and subject to the following final action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2020 was filed before the mailing date of this non-final rejection.  The submission is in compliance 

Response to Arguments
Applicant’s arguments filed on Page 8 of the RCE, concerning the previous rejection objection to claims 14-15 and 17 are found persuasive, as Applicant has amended the claims to overcome the objection.

Applicant’s arguments filed on Pages 8-10 of the RCE, concerning the previous rejection of the claims under 35 U.S.C. 101 have been fully considered, but are not found persuasive.
On Page of the RCE, Applicant states “[t]he inventions of amended independent claims 1, 6, 10 and 14 are not merely reciting abstract ideas. The 1, 6, 10 and 14 include additional elements of ‘determining whether the mobile terminal is within a set area from the device based on the intensity of the received signal, acquiring the identification information based on the determination of that the mobile terminal is within the set area from the device, identifying a specific time including at least one of a parking start time and a parking end time of a vehicle based on a detection result from at least one sensor when the mobile terminal is within the set area, and the set area is set to include the parking section in which the device is installed and not to include another parking section.’ Those above additional elements in combination are sufficient to integrate the abstract idea into a practical application and to amount to more than mere instructions to apply 
Examiner respectfully disagrees and notes that “determining whether the mobile terminal is within a set area from the device…, acquiring the identification information based on the determination of that the mobile terminal is within the set area from the device, identifying a specific time including at least one of a parking start time and a parking end time of a vehicle based on a detection result … when the mobile terminal is within the set area, and the set area is set to include the parking section….and not to include another parking section” merely narrow the previously recited abstract idea.
Examiner notes that, for example as will be discussed further below in detail in representative claim 1, (i) the first CPU programmed to determine whether the mobile terminal is within the set area from the device (installed in the parking section), based on the intensity of the received signal – is recited at a high level of generality (See Para. 104 discussing the mobile terminal determining whether the mobile terminal is within a preset distance (in a set area) from the beacon terminal based on radio wave intensity of the received beacon signal) and amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering; and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). Therefore, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Applicant’s arguments filed on Page 10 of the RCE, concerning the previous rejection of the claims under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and found persuasive as applicant has amended the claims to overcome the rejections. 

Applicant’s arguments filed on Pages 10-12 of the RCE, concerning the previous rejection of the claims 35 U.S.C. 103 have been fully considered, but are moot in view of the amended rejection and amended references.

Claim Objections
Claim 1 is objected to for the following informality: claim 1 recites “the determination of that the mobile terminal is within the set area from the device” in lines 10-11 and should recite ““the determination that the mobile terminal is within the set area from the device.” Similar issues exist for claims 6, 10, and 14 and are objected to similarly. Appropriate correction is required. 
Claim 4 is objected to for the following informality: claim 4 recites “wherein an acceleration sensor which is included in the mobile terminal” in lines 1-2, and should recite “wherein an acceleration sensor is included in the mobile terminal”. Appropriate correction is required. 
Claim 9 is objected to for the following informality: claim 9 recites “wherein an acceleration sensor included in the mobile terminal” in lines 1-2, and should recite “wherein an acceleration sensor is included in the mobile terminal”. Appropriate correction is required. 
Claims 2, 5, 7-8, 10, 11, 13, 15 and 17 are objected to by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-11, 13-15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-2, and 4-5 are directed to a system (i.e., a machine); claims 6-9 are directed to a product (i.e., a machine); claims 10-13, 14-15 and 17 are directed to a method (i.e., a process). Therefore, claims 1-2, 4-11, 13-15 and 17 all fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Independent claim 1 substantially recites 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (e.g., managing personal behavior, commercial or legal interactions, and following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: (i) “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, and (iii) adds insignificant extra-solution activity to the judicial exception. The claim recites the additional elements of: (i) a mobile terminal (of a user) including a first CPU and a storage device, (ii) a server including a second CPU, (iii) a device (installed in the parking section, sending a signal with an intensity) and (iv) at least one sensor.
 The additional elements of (i) a mobile terminal including a first CPU and a storage device, and (ii) a server including a second CPU, are recited at a high-level of generality (See Paras. 45-46, 48 of Applicant’s PG Publication discussing the mobile terminal 20 including CPU 21a (wherein Para. 48 describes the user of the mobile terminal as one driving the vehicle), controller unit 21 and storage unit 23; and Paras. 42-44 discussing the server 10 including a control unit including a CPU 11a), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Furthermore, the (i) the first CPU programmed to determine whether the mobile terminal is within the set area from the device (installed in the parking section), based on the intensity of the received signal – is recited at a high level of generality (See Para. 104  and amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering; and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
The additional element of (iii) a device (installed in the parking section and sending a signal with an intensity), is recited at a high-level of generality (See Paras. 53-57, and 104, disclosing the device as a beacon terminal (emitting a beacon signal) or an RF tag (emitting radio wave signals); and sending the  signal with a radio wave intensity) when viewed as whole/ordered combination, does no more than generally link the use of the judicial exception to a particular technological environment or field of use (parking signals) (See MPEP 2106.05(h)). 
Furthermore, (iii) the device providing the signal (with an intensity) including identification information to the first CPU, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)).
The additional element of (iv) at least one sensor is recited at a high-level of generality (See Paras. 47 describing sensor 27) when viewed as whole/ordered combination, does no more than generally link the use of the judicial exception to a particular technological environment or field of use (mobile device sensors) (See MPEP 2106.05(h)). Furthermore, the (iv) at least one sensor, wherein the at least one sensor providing a detection result to the CPU to identify the specific time, when viewed as See MPEP 2106.05(g).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (i) the first CPU programmed to determine whether the mobile terminal is within the set area from the device installed in a parking section, based on the intensity of the received signal amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering; and selecting a particular data source or See MPEP 2106.05(g)). The first CPU programmed to determine whether the mobile terminal is within the set area from the device, based on the intensity of the received signal is recited at a high-level of generality and performs generic computer functions (i.e., receiving data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  
Additionally, Paras. 45-46, and 48 of the PG Publication generically describe the first CPU programmed to determine whether the mobile terminal is within the set area from the device, based on the intensity of the received signal (describing the mobile terminal’s CPU 21a) and Para. 104 generically discusses the mobile terminal determining whether the mobile terminal is within a preset distance (in a set area) from the beacon terminal based on radio wave intensity of the received beacon signal.
Furthermore, the (iii) device providing the signal (with an intensity) including identification information to the CPU, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (iii) device is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See 
Even further, the (iv) at least one sensor providing a detection result to the CPU to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (iv) at least one sensor is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Para. 47 of Applicant’s PG Publication, generically discloses the sensor at a high-level of generality. 
Therefore, the additional elements of: (i) a mobile terminal including a first (CPU) and a storage device, (ii) a server, (iii) a device (installed in the parking section and sending a signal with an intensity) and (iv) at least one sensor, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.

Dependent claims 2 and 5 recite details of: identifying the specific time based on the detection result including vehicle information associated with whether the vehicle is moving (claim 2); and calculating a parking fee based on the specific time (claim 5) - which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 1, these judicial exceptions are not meaningfully 

Step 2A, Prong One
Dependent claim 4 further narrows identifying the specific time based on a detection result, which narrows the previously recited abstract idea. 
Step 2A, Pong Two
Claim 4 recites the additional element of an acceleration sensor, which is included in the mobile terminal – which is recited at a high-level of generality (See Paras. 45 and 47 of Applicant’s PG Publication, disclosing the sensor 27 of the mobile terminal 20 is an acceleration sensor) and when viewed as whole/ordered combination, does no more than generally link the use of the judicial exception to a particular technological environment or field of use (smart phone sensors) (See MPEP 2106.05(h)). Furthermore, the acceleration sensor, providing a detection result to the CPU to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). Accordingly, the acceleration sensor, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
Even further, the acceleration sensor, providing a detection result to the CPU to identify the specific time, when viewed as whole/ordered combination, amounts to See MPEP 2106.05(g)). The acceleration sensor is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 45 and 47 of Applicant’s PG Publication, generically disclose the acceleration sensor at a high-level of generality.  Therefore, the acceleration sensor does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 4 is also ineligible.

Step 2A, Prong One
Independent claim 6 substantially recites storing user information; receiving identification information of a parking section; determining whether a user is within a set area from the parking section; acquiring the identification information based on the determination that the user is within the set area from the parking section; and identifying a specific time including at least one of a parking start time and a parking end time of a vehicle based on a detection result when the user is within the set area, and the set area is set to include a parking section and not to include another parking section.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (e.g., 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 6 as a whole amounts to: (i) “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, and (iii) adds insignificant extra-solution activity to the judicial exception. The claim recites the additional elements of: (i) a mobile terminal (of a user) comprising a central processing unit (CPU) and a storage device, (ii) a device (installed in the parking section and sending a signal with an intensity) and (iii) at least one sensor.
 The additional element of (i) a mobile terminal comprising a CPU and a storage device, is recited at a high-level of generality (See Paras. 45-46 of Applicant’s PG Publication discussing the mobile terminal 20, controller unit 21 and storage unit 23; and Para. 48 describes the user of the mobile terminal as one driving the vehicle) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Furthermore, the (i) CPU programmed to determine whether the mobile terminal is within the set area from the device (installed in the parking section), based on the intensity of the received signal – is recited at a high level of generality (See Para. 104 discussing the mobile terminal determining whether the mobile terminal is within a preset distance (in a set area) from the beacon terminal based on radio wave intensity of the received beacon signal) and amounts to insignificant extra-solution activity (e.g., pre-solution See MPEP 2106.05(g)).
The additional element of (ii) a device (installed in the parking section and sending a signal with an intensity), is recited at a high-level of generality (See Paras. 53-57 disclosing the device as a beacon terminal (emitting a beacon signal) or an RF tag (emitting radio wave signals)) when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (parking signals) (See MPEP 2106.05(h)).
Furthermore, (ii) the device providing the signal (with an intensity) including identification information to the first CPU, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)).
The additional element of the (iii) at least one sensor is recited at a high-level of generality (See Para. 47 discussing mobile terminal’s sensor 27) when viewed as whole/ordered combination, does no more than generally link the use of the judicial exception to a particular technological environment or field of use (mobile device sensors) (See MPEP 2106.05(h)). Furthermore, the (iv) at least one sensor, providing a detection result to the CPU to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (i) the CPU programmed to determine whether the mobile terminal is within the set area from the device (installed in a parking section), based on the intensity of the received signal amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering; and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). The  CPU programmed to determine whether the mobile terminal is within the set area from the device, based on the intensity of the received signal is recited at a high-level of generality and performs generic computer functions (i.e., receiving data over a network, performing repetitive See MPEP 2106.05(d)(II)).  
Additionally, Paras. 45-46, and 48 of the PG Publication generically describe the CPU programmed to determine whether the mobile terminal is within the set area from the device, based on the intensity of the received signal (describing the mobile terminal’s CPU 21a) and Para. 104 generically discusses the mobile terminal determining whether the mobile terminal is within a preset distance (in a set area) from the beacon terminal based on radio wave intensity of the received beacon signal.
Furthermore, the (ii) device providing the signal (with an intensity) including identification information to the CPU, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (ii) device is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 53-57 and 104 of Applicant’s PG Publication, generically disclose the device, as a beacon terminal (emitting a beacon signal) or an RF tag (emitting radio wave signals) at a high-level of generality. 
Even further, the (iii) at least one sensor providing a detection result to the CPU to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (iii) at least one sensor is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a See MPEP 2106.05(d)(II)).  Additionally, Para. 47 of Applicant’s PG Publication, generically discloses the sensor at a high-level of generality. 
Therefore, the additional elements of: (i) a mobile terminal comprising a CPU and a storage device, (ii) a device (installed in the parking section and sending a signal with an intensity) and (iii) at least one sensor, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claim 7 recites details of: identifying the specific time based on the detection result including vehicle information associated with whether the vehicle is moving - which merely narrows the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 6, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claim 7 is also ineligible.

Step 2A, Prong One
Dependent claim 8 further narrows identifying the specific time based on a detection result, which narrows the previously recited abstract idea. 
Step 2A, Prong Two
Claim 8 recites the additional element of a vehicle speed sensor of the vehicle – which is recited at a high-level of generality (See Paras. 63-64 of Applicant’s PG See MPEP 2106.05(h)). Furthermore, the vehicle speed sensor of the vehicle, providing a detection result to the CPU to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g).) Accordingly, the vehicle speed sensor, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
Even further, the vehicle speed sensor, providing a detection result to the CPU to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The acceleration sensor is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 63-64 of Applicant’s PG Publication, generically disclose the vehicle speed sensor of the vehicle at a high-level of generality.  Therefore, the vehicle speed sensor does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered 

Step 2A, Prong One
Dependent claim 9 further narrows identifying the specific time based on a detection result, which narrows the previously recited abstract idea. 
Step 2A, Prong Two
Claim 9 recites the additional element of an acceleration sensor, which is included in the mobile terminal – which is recited at a high-level of generality (See Paras. 45 and 47 of Applicant’s PG Publication, disclosing the sensor 27 of the mobile terminal 20 is an acceleration sensor) and when viewed as whole/ordered combination, does no more than generally link the use of the judicial exception to a particular technological environment or field of use (smart phone sensors) (See MPEP 2106.05(h)). Furthermore, the acceleration sensor, providing a detection result to the CPU to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g).) Accordingly, the acceleration sensor, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
Even further, the acceleration sensor, providing a detection result to the CPU to identify the specific time, when viewed as whole/ordered combination, amounts to See MPEP 2106.05(g)). The acceleration sensor is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 45 and 47 of Applicant’s PG Publication, generically disclose the acceleration sensor at a high-level of generality.  Therefore, the acceleration sensor does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 9 is also ineligible.

Step 2A, Prong One
Independent claim 10 substantially recites storing user information; receiving identification information of a parking section; determining whether a user is within a set area from the parking section; acquiring the identification information based on the determination that the user is within the set area from the parking section; identifying a specific time including at least one of a parking start time and a parking end time of a vehicle based on a detection result when the user is within the set area, and the set area is set to include the parking section and not to include another parking section; transmitting parking information including the user information, the identification information, and the specific time; receiving the parking information; and identifying a user 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (e.g., managing personal behavior, commercial or legal interactions, and following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 10 as a whole amounts to: (i) “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, and (iii) adds insignificant extra-solution activity to the judicial exception. The claim recites the additional elements of: (i) a mobile terminal (of a user), (ii) a server, (iii) a device (installed in the parking section and sending a signal), and (iv) at least one sensor.
 The additional elements of (i) a mobile terminal, and (ii) a server, are recited at a high-level of generality (See Paras. 45-46 of Applicant’s PG Publication discussing the mobile terminal 20, Para. 48 describes the user of the mobile terminal as one driving the vehicle; and Paras. 42-44 discussing the server 10), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Furthermore, the (i) causing the mobile terminal to determine whether the mobile terminal is within the set area from the device (installed in the parking section), based on the intensity of the received signal – is recited at a high level of generality (See Para. 104 discussing the mobile terminal determining whether the mobile terminal is within a preset  and amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering; and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
The additional element of (iii) a device (installed in the parking section and sending a signal with an intensity), is recited at a high-level of generality (See Paras. 53-57, and 104 disclosing the device as a beacon terminal (emitting a beacon signal) or an RF tag (emitting radio wave signals); and sending the signal with a radio wave intensity) when viewed as whole/ordered combination, does no more than generally link the use of the judicial exception to a particular technological environment or field of use (parking signals) (See MPEP 2106.05(h)). 
Furthermore, (iii) device providing the signal (with an intensity) including identification information to the mobile terminal, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g).
The additional element of (iv) at least one sensor is recited at a high-level of generality (See Paras. 47 describing sensor 27) when viewed as whole/ordered combination, does no more than generally link the use of the judicial exception to a particular technological environment or field of use (mobile device sensors) (See MPEP 2106.05(h)). Furthermore, the (iv) at least one sensor, wherein the at least one sensor providing a detection result to the mobile terminal to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (i) causing the mobile terminal to determine whether the mobile terminal is within the set area from the device (installed in the parking section), based on the intensity of the received signal, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering; and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). Causing the mobile terminal to determine whether the mobile terminal is within the set area from the device (installed based on the intensity of the received signal, is recited at a high-level of generality and performs generic computer functions (i.e., receiving data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  
Additionally, Paras. 45-46, and 48 of the PG Publication generically describe causing the mobile terminal to determine whether the mobile terminal is within the set area from the device, based on the intensity of the received signal (describing the mobile terminal’s CPU 21a) and Para. 104 generically discusses the mobile terminal determining whether the mobile terminal is within a preset distance (in a set area) from the beacon terminal based on radio wave intensity of the received beacon signal.
Furthermore, the (iii) device providing the signal (with an intensity) including identification information to the mobile terminal, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g). The (iii) device is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 53-57 and 104 of Applicant’s PG Publication, generically disclose the device, as a beacon terminal (emitting a beacon signal) or an RF tag (emitting radio wave signals) at a high-level of generality. 
Even further, the (iv) at least one sensor providing a detection result to the CPU to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data See MPEP 2106.05(g)). The (iv) at least one sensor is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Para. 47 of Applicant’s PG Publication, generically discloses the sensor at a high-level of generality.
Therefore, the additional elements of: (i) a mobile terminal, (ii) a server, (iii) a device (installed in the parking section and sending a signal with an intensity) and (iv) at least one sensor, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claim 11 recites details of: identifying the specific time based on the detection result includes identifying the specific time based on the detection result including vehicle information associated with whether the vehicle is moving - which merely narrows the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 10, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claim 11 is also ineligible.

Step 2A, Prong One
Dependent claim 13 further narrows identifying the specific time based on at least a detection result, which narrows the previously recited abstract idea. 
Step 2A, Prong Two
Claim 13 recites the additional element of an acceleration sensor included in the mobile terminal – which is recited at a high-level of generality (See Paras. 45 and 47 of Applicant’s PG Publication, disclosing the sensor 27 of the mobile terminal 20 is an acceleration sensor) and when viewed as whole/ordered combination, does no more than generally link the use of the judicial exception to a particular technological environment or field of use (smart phone sensors) (See MPEP 2106.05(h)). Furthermore, the acceleration sensor, providing at least a detection result to the mobile terminal causing the mobile terminal to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g).) Accordingly, the acceleration sensor, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
Even further, the acceleration sensor, providing at least a detection result to the mobile terminal causing the mobile terminal to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The acceleration sensor is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 45 and 47 of Applicant’s PG Publication,  Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 13 is also ineligible.

Step 2A, Prong One
Independent claim 14 substantially recites storing user information; receiving identification information of a parking section; determining whether a user is within a set area from the parking section; acquiring the identification information based on the determination that the user is within the set area from the parking section; and identifying a specific time including at least one of a parking start time and a parking end time of a vehicle based on a detection result when the user is within the set area, and the set area is set to include the parking section and not to include another parking section.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (e.g., managing personal behavior, commercial or legal interactions, and following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 14 as a whole amounts to: (i) “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, and (iii) adds insignificant extra-solution activity to the judicial exception. The claim recites the 
The additional elements of (i) a mobile terminal are recited at a high-level of generality (See Paras. 45-46 of Applicant’s PG Publication discussing the mobile terminal 20; and Para. 48 describes the user of the mobile terminal as one driving the vehicle), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Furthermore, the (i) determining whether the mobile terminal is within the set area from the device (installed in the parking section), based on the intensity of the received signal – is recited at a high level of generality (See Para. 104 discussing the mobile terminal determining whether the mobile terminal is within a preset distance (in a set area) from the beacon terminal based on radio wave intensity of the received beacon signal) and amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering; and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
The additional element of (ii) a device (installed in the parking section and sending a signal with an intensity), is recited at a high-level of generality (See Paras. 53-57 and 104, disclosing the device as a beacon terminal (emitting a beacon signal) or an RF tag (emitting radio wave signals); and sending the signal with a radio wave intensity) when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (parking signals) (See 
Furthermore, the (ii) device providing the signal including identification information to the mobile terminal, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g).
The additional element of (iii) at least one sensor, is recited at a high-level of generality(See Paras. 47 describing sensor 27), such that when viewed as whole/ordered combination, does no more than generally link the use of the judicial exception to a particular technological environment or field of use (mobile device sensors) (See MPEP 2106.05(h)). Furthermore, the (iii) at least one sensor, wherein the at least one sensor providing a detection result to the CPU to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (i) determining whether the mobile terminal is within the set area from the device (installed in a parking section), based on the intensity of the received signal amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering; and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). Determining whether the mobile terminal is within the set area from the device, based on the intensity of the received signal is recited at a high-level of generality and performs generic computer functions (i.e., receiving data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  
Additionally, Paras. 45-46, and 48 of the PG Publication generically describe the determining whether the mobile terminal is within the set area from the device, based on the intensity of the received signal (describing the mobile terminal’s CPU 21a) and Para. 104 generically discusses the mobile terminal determining whether the mobile terminal is within a preset distance (in a set area) from the beacon terminal based on radio wave intensity of the received beacon signal.
Furthermore, the (ii) device providing the signal (with an intensity) including identification information to the mobile terminal, when viewed as whole/ordered See MPEP 2106.05(g). The (ii) device is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 53-57 and 104 of Applicant’s PG Publication, generically disclose the device, as a beacon terminal (emitting a beacon signal) or an RF tag (emitting radio wave signals) at a high-level of generality. 
Even further, the (iii) at least one sensor, providing a detection result to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (iii) at least one sensor is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)). Additionally, Para. 47 of Applicant’s PG Publication, generically discloses the sensor at a high-level of generality. 
Therefore, the additional elements of: (i) a mobile terminal, (ii) a device (installed in the parking section and sending a signal with an intensity) and (iii) at least one sensor, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. 
Dependent claim 15 recites details of: identifying the specific time based on the detection result includes identifying the specific time based on the detection result including vehicle information associated with whether the vehicle is moving - which merely narrows the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 14, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claim 15 is also ineligible.

Step 2A, Prong One
Dependent claim 17 further narrows identifying the specific time based on a detection result, which narrows the previously recited abstract idea. 
Step 2A, Prong Two
Claim 17 recites the additional element of an acceleration sensor included in the mobile terminal – which is recited at a high-level of generality (See Paras. 45 and 47 of Applicant’s PG Publication, disclosing the sensor 27 of the mobile terminal 20 is an acceleration sensor) and when viewed as whole/ordered combination, does no more than generally link the use of the judicial exception to a particular technological environment or field of use (smart phone sensors) (See MPEP 2106.05(h)). Furthermore, the acceleration sensor, providing a detection result to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g).) Accordingly, the acceleration sensor, when viewed as a whole/ordered combination, does not integrate 
Step 2B
Even further, the acceleration sensor, providing a detection result to identify the specific time, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The acceleration sensor is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 45 and 47 of Applicant’s PG Publication, generically disclose the acceleration sensor at a high-level of generality.  Therefore, the acceleration sensor does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 17 is also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0253748 to Levy et al. (hereinafter “Levy”) in view of U.S. Patent Application Publication No. 2011/0231556 to Vargolu (hereinafter “Vargolu”), and even further in view of U.S. Patent Application Publication No. 2015/0179070 to Sandbrook et al. (hereinafter “Sandbrook”).
In regard to claim 1, Levy discloses a system comprising: a mobile terminal and a server, wherein the mobile terminal includes a first central processing unit (CPU) and a storage device (Paras. 13 and 26) (Mobile device 110, such as a mobile phone, PDA, tablet (i.e., mobile terminal includes a CPU and a storage device).  Computerized Environment 100 comprises a Server 130 (i.e., system comprising: a server).)
Levy discloses that the first CPU is programmed to: receive a signal including identification information of a parking section from a device installed in the parking section. (Paras. 13, and 27) (Mobile device 110 (such as a PDA, tablet) (i.e., the first CPU) includes RF receivers, Bluetooth receivers or other receivers that are configured to receive signals from external devices (i.e., programmed to: receive a signal…from a device), such as, for example…..signaling devices deployed at parking spaces used to identify the parking space (i.e., a signal including identification information of a parking section from a device installed in the parking section).)
Levy discloses that the first CPU is programmed to: identify a specific event including at least one of a parking start event and a parking end event of a vehicle based on a detection result from at least one sensor is when the mobile terminal is within the set area (Paras. 15, 31, and 38-39) (…a “parking exit event” is an event in which a vehicle enters (i.e., a parking start event of a vehicle) into a parking spot (i.e., when the mobile terminal is within the set area) and vacates (i.e., a parking end event of a vehicle) the 
Levy discloses that the first CPU is programmed to: transmit parking information including the user information to the server (Para. 29) (In some exemplary embodiments, Mobile Device 110 may be a device of a user (not shown). The identity of the user may (i.e., user information)….be known and available to Server 130 (i.e., transmit….user information to the server).)
Levy discloses that the server includes a second CPU, the second CPU programmed to: receive the parking information form the mobile terminal (Paras. 26-27, 29) (Server 130 may be a processing device… Mobile Device 110…may send information (including the identity of the user) to Server 130 via Network 105 (i.e., the second CPU programmed to receive the parking information (including the user information) from the mobile terminal).) 
As discussed above, Levy discloses the first CPU is programmed to: receive a signal…from a device installed in the parking section. Levy does not explicitly teach or disclose, however, Vargolu teaches that the first CPU is programmed to: determine whether the mobile terminal is within a set area from the device based on the intensity of the received signal; acquire identification information based on the determination of that the mobile terminal is within the set area form the device; and wherein the set area is set to include the parking section in which the device is installed and not to include another parking section (Abst.; Paras. 30 and 102-103; Fig. 8) (…embodiments include an electronic device that uses a property of received signals to determine another device for forming a network connection. During operation, the electronic device (i.e., the first CPU 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device’s receiving of signals from signaling devices deployed at parking spaces used to identify the parking space of Levy to include determining the signal strength property of the received signals to accurately Vargolu for situations to distinguish between multiple parking meters/signal senders. 
As discussed above, Levy discloses the first CPU and a storage device; and the user information (i.e., the identity of the user of the mobile device). Levy in view of Vargolu does not explicitly teach or disclose, however, Sandbrook, teaches that the first CPU is configured to: store user information in the storage device (Para. 31) (…users can create their own individual user accounts on the management server 40 through a user computer 17 (e.g. computer, mobile device, smart phone) (i.e., store user information in the storage device) connected to the telecommunications network 19 to communicate with the management server). 
As discussed above, Levy discloses the first CPU is programmed to: transmit parking information (including the user information) to the server; and discloses the identification information and the specific event. Levy in view of Vargolu doesn’t explicitly teach or disclose, however, Sandbrook, teaches that the specific event includes a time/  parking start time and parking end time; and that the transmitting parking information to the server also includes transmitting parking information including the identification information and specific time to the server (Paras. 25, 77, 79, 81 and 85) (The vehicle data (i.e., parking information) is communicated from the permit device 50 (i.e., first CPU programmed to) to the management server 40 (i.e., transmit parking information….to the server) by the RF transceiver 84. The vehicle data transmitted to the management server 40 includes the permit time stamp – indicating the time and date for when the vehicle 14 was determined to be parked (e.g. 12:44 pm) (i.e., parking information including the specific time.. specific time including at least one of a parking start time), the permit 
As discussed above, Levy discloses the parking information, the server, and the second CPU. Levy in view of Vargolu does not explicitly teach or disclose, however, Sandbrook, teaches the second CPU is programmed to: identify a user of the vehicle, a parking position, and the specific time based on the received parking information (Paras. 25, 32 77, 79 and 81) (The vehicle data (i.e., the parking information) is communicated from the permit device 50 to the management server 40 (i.e., the second CPU is programmed to)… The vehicle data transmitted to the management server 40 (i.e., based on the received parking information) includes the permit time stamp – indicating the time and date for when the vehicle 14 was determined to be parked (e.g. 12:44 pm) (i.e., identify the specific time), the permit identifier (e.g. Permit #987654321) - the permit device 50 preferably includes a device identifier (e.g. serial number, code) that is electronically transmitted by the permit device 50, wherein the device identifier is associated with the user account to identify both the permit device 50 and the user account (i.e., a user of the vehicle) and the location of the vehicle 14 (which is compared to the parking space 11 location) (i.e., a parking position).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information sent from the mobile device Levy in view of Vargolu to include the vehicle data of Sandbrook to more accurately verify a vehicle’s parking credentials  (see Paras. 81-83 of Sandbrook).
In regard to claim 2, Levy discloses wherein the first CPU of the mobile terminal is programmed to identify the specific event (specific time as taught by Sandbrook)  based on the detection result including vehicle information associated with whether the vehicle is moving (Paras. 13, 28, and 38) (Mobile Device 110 may obtain sensor readings useful for determining a mobility status (identified by readings of an accelerometer of the Mobile Device 110) of Mobile Device 110…  a mobility status of the mobile device, such as a driving status…a non-driving status, may be monitored continuously and be used to identify automatically parking events. Upon a detection of a change of the mobility status (i.e., based on the detection result including vehicle information associated with whether the vehicle is moving) from a driving status to a non-driving status, a parking event may be determined (i.e., identify the specific time).)
In regard to claim 4, Levy discloses wherein an acceleration sensor which is included in the mobile terminal, and the first CPU of the mobile terminal is programed to identify the specific event (specific time as taught by Sandbrook) based the detection result from the acceleration sensor  (Paras. 13, 28, and 38) (Mobile Device 110 may obtain sensor readings useful for determining a mobility status (i.e., the first CPU of the mobile terminal is programmed to) (identified by readings of an accelerometer of the Mobile Device 110) of Mobile Device 110 (i.e., an acceleration sensor which is included in the mobile terminal) …  a mobility status of the mobile device, such as a driving status…a non-driving status, may be monitored continuously and be used to identify automatically parking events. Upon a detection of a change of the mobility status from a 
In regard to claim 5, Levy in view of Vargolu does not explicitly teach or disclose, however, Sandbrook teaches wherein the second CPU of the server is programmed to calculate a parking fee based on the specific time (Para. 85) (The permit device 50 communicates through the gateway device 32 that the vehicle 14 is moving and is leaving the parking space 11 at the exit date and exit time (i.e., specific time) (along with the device identifier). The management server 40 records the same within the database and the user may be billed accordingly if a charge applies for the time for parking in the parking space 11 (i.e., calculate a parking fee based on the specific time).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information sent from the mobile device to the server of Levy in view of Vargolu to include the vehicle data of Sandbrook to more efficiently perform billing services.
In regard to claim 6, Levy discloses a mobile terminal comprising a central processing unit (CPU) and a storage device (Paras. 13, 26 (Mobile device 110, such as a mobile phone/PDA/tablet (i.e., mobile terminal comprising CPU and a storage device).)
Levy discloses the CPU is programmed to: receive a signal including identification information of a parking section from a device installed in the parking section. (Paras. 13, and 27) (Mobile device 110 (such as a PDA, tablet) (i.e., the CPU) includes RF receivers, Bluetooth receivers or other receivers that are configured to receive signals from external devices (i.e., programmed to: receive a signal…from a device), such as, for example…..signaling devices deployed at parking spaces used to identify the parking 
Levy discloses that the CPU is programmed to: identify a specific event including at least one of a parking start event and a parking end event of a vehicle based on a detection result from at least one sensor is when the mobile terminal is within the set area (Paras. 15, 31, and 38-39) (…a “parking exit event” is an event in which a vehicle enters (i.e., a parking start event of a vehicle) into a parking spot (i.e., when the mobile terminal is within the set area) and vacates (i.e., a parking end event of a vehicle) the parking spot…. Parking exit event may be detected based on movements of the mobile device or other sensor (i.e., based on a detection result from at least one sensor).)
As discussed above, Levy discloses the CPU is programmed to: receive a signal…from a device installed in the parking section. Levy does not explicitly teach or disclose, however, Vargolu teaches that the CPU is programmed to: determine whether the mobile terminal is within a set area from the device based on the intensity of the received signal; acquire identification information based on the determination of that the mobile terminal is within the set area form the device; and wherein the set area is set to include the parking section in which the device is installed and not to include another parking section (Abst.; Paras. 30 and 102-103; Fig. 8) (…embodiments include an electronic device that uses a property of received signals to determine another device for forming a network connection. During operation, the electronic device (i.e., the CPU is programmed to) receives a signal from each of two or more other devices. The electronic device then compares a property of each received signal (e.g., in some embodiments, the property of the received signals used by electronic device 100 is the strength of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device’s receiving of signals from signaling devices deployed at parking spaces used to identify the parking space of Levy to include determining the signal strength property of the received signals to accurately determine which parking meter is sending the signal in Vargolu 
As discussed above, Levy discloses the CPU and a storage device. Levy in view of Vargolu does not explicitly teach or disclose, however, Sandbrook, teaches that the CPU is configured to: store user information in the storage device (Para. 31) (…users can create their own individual user accounts on the management server 40 through a user computer 17 (e.g. computer, mobile device, smart phone) (i.e., store user information in the storage device) connected to the telecommunications network 19 to communicate with the management server). 
As discussed above, Levy discloses the specific event. Levy in view of Vargolu does not explicitly teach or disclose, however, Sandbrook, teaches that the specific event includes a time/parking start time and parking end time (Paras. 25, 77, 79, 81 and 85) (The vehicle data is communicated from the permit device 50 (i.e., CPU programmed to) to the management server 40  by the RF transceiver 84. The vehicle data transmitted to the management server 40 includes the permit time stamp – indicating the time and date for when the vehicle 14 was determined to be parked (e.g. 12:44 pm) (i.e., the specific time at least one of a parking start time), the permit identifier (e.g. Permit #987654321) and the location of the vehicle 14 (which is compared to the parking space 11 location) (i.e., the identification information)….The permit device 50 communicates through the gateway device 32 (to the server) that the vehicle 14 is moving and is leaving the parking space 11 at the exit date and exit time (along with the device identifier) (i.e., specific time including at least one of a parking end time).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of Levy in view of Vargolu Sandbrook to more accurately verify a vehicle’s parking credentials  (see Paras. 81-83 of Sandbrook).
In regard to claim 7, Levy in view of Vargolu and further in view of Sandbrook teaches the limitations of claim 7 as discussed above in regard to claim 2.
In regard to claim 8, Levy discloses wherein the at least one sensor includes a vehicle speed sensor of the vehicle, and the CPU is programmed to identify the specific event (specific time as taught by Sandbrook) based on a detection result  from the vehicle speed sensor (Paras. 13, 27-28, and 38) (Mobile Device 110 may obtain sensor readings (such as an accelerometer) (i.e., wherein the at least one sensor includes a vehicle speed sensor of the vehicle) useful for determining a mobility status (identified by readings of an accelerometer of the Mobile Device 110) of Mobile Device 110…  a mobility status of the mobile device, such as a driving status…a non-driving status, may be monitored continuously and be used to identify automatically parking events. Upon a detection of a change of the mobility status (i.e., based on the detection result from the vehicle speed sensor) from a driving status to a non-driving status, a parking event may be determined (i.e., identify the specific time).)
In regard to claim 9, Levy in view of Vargolu and further in view of Sandbrook teaches the limitations of claim 9 as discussed above in regard to claim 4.
In regard to claim 10, Levy discloses a parking management method which is performed in a parking management system including a mobile terminal and a server (Abst.; Paras. 13, 26) (A method for parking auctions is disclosed – a computerized environment (i.e., parking management system) comprises a server 130 (i.e., a 
Levy discloses causing the mobile terminal to receive a signal including identification information of a parking section from a device installed in the parking section. (Paras. 13, and 27) (Mobile device 110 (such as a PDA, tablet) (i.e., causing the mobile terminal to) includes RF receivers, Bluetooth receivers or other receivers that are configured to receive signals from external devices (i.e., receive a signal…from a device), such as, for example…..signaling devices deployed at parking spaces used to identify the parking space (i.e., a signal including identification information of a parking section from a device installed in the parking section).)
Levy discloses causing the mobile terminal to identify a specific event including at least one of a parking start event and a parking end event of a vehicle based on a detection result from at least one sensor is when the mobile terminal is within the set area (Paras. 15, 31, and 38-39) (…a “parking exit event” is an event in which a vehicle enters (i.e., a parking start event of a vehicle) into a parking spot (i.e., when the mobile terminal is within the set area) and vacates (i.e., a parking end event of a vehicle) the parking spot…. Parking exit event may be detected based on movements of the mobile device or other sensor (i.e., based on a detection result from at least one sensor).)
Levy
Levy discloses causing the server to receive the parking information form the mobile terminal (Paras. 26-27, 29) (Server 130 may be a processing device… Mobile Device 110…may send information (including the identity of the user) to Server 130 via Network 105 (i.e., causing the server to receive the parking information (including the user information) from the mobile terminal).) 
As discussed above, Levy discloses causing the mobile terminal to receive a signal…from a device installed in the parking section. Levy does not explicitly teach or disclose, however, Vargolu teaches causing the mobile terminal to determine whether the mobile terminal is within a set area from the device based on the intensity of the received signal; causing the mobile terminal to acquire identification information based on the determination of that the mobile terminal is within the set area form the device; and the set area is set to include the parking section in which the device is installed and not to include another parking section (Abst.; Paras. 30 and 102-103; Fig. 8) (…embodiments include an electronic device that uses a property of received signals to determine another device for forming a network connection. During operation, the electronic device (i.e., causing the mobile terminal to) receives a signal from each of two or more other devices. The electronic device then compares a property of each received signal (e.g., in some embodiments, the property of the received signals used by electronic device 100 is the strength of the signal) (i.e., based on the intensity of the received signal) to the other received signals to determine a signal that has a property most like a target property. Next, the electronic device selects the other device that was the source of the determined signal and forms the network connection with the selected other device. FIG. 8 presents…Bluetooth.TM.-enabled auto 800 near a number of Bluetooth.TM.-enabled 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device’s receiving of signals from signaling devices deployed at parking spaces used to identify the parking space of Levy to include determining the signal strength property of the received signals to accurately determine which parking meter is sending the signal in Vargolu for situations to distinguish between multiple parking meters/signal senders. 
As discussed above, Levy discloses the mobile terminal; and the user information (i.e., the identity of the user of the mobile device). Levy in view of Vargolu does not explicitly teach or disclose, however, Sandbrook, teaches causing the mobile terminal to store user information (Para. 31) (…users can create their own individual user accounts on the management server 40 through a user computer 17 (e.g. computer, mobile device, 
As discussed above, Levy discloses causing the mobile terminal to transmit parking information (including the user information) to the server; and discloses the identification information and the specific event. Levy in view of Vargolu doesn’t explicitly teach or disclose, however, Sandbrook, teaches that the specific event includes a time/  parking start time and parking end time; and that the transmitting parking information to the server also includes transmitting parking information including the identification information and specific time to the server (Paras. 25, 77, 79, 81 and 85) (The vehicle data (i.e., parking information) is communicated from the permit device 50 (i.e., causing the mobile terminal to) to the management server 40 (i.e., transmit parking information….to the server) by the RF transceiver 84. The vehicle data transmitted to the management server 40 includes the permit time stamp – indicating the time and date for when the vehicle 14 was determined to be parked (e.g. 12:44 pm) (i.e., parking information including the specific time.. specific time including at least one of a parking start time), the permit identifier (e.g. Permit #987654321) and the location of the vehicle 14 (which is compared to the parking space 11 location) (i.e., the identification information)….The permit device 50 communicates through the gateway device 32 (to the server) that the vehicle 14 is moving and is leaving the parking space 11 at the exit date and exit time (along with the device identifier) (i.e., specific time including at least one of a parking end time).)
As discussed above, Levy discloses the parking information and the server. Levy in view of Vargolu does not explicitly teach or disclose, however, Sandbrook, teaches received parking information) includes the permit time stamp – indicating the time and date for when the vehicle 14 was determined to be parked (e.g. 12:44 pm) (i.e., identify the specific time), the permit identifier (e.g. Permit #987654321) - the permit device 50 preferably includes a device identifier (e.g. serial number, code) that is electronically transmitted by the permit device 50, wherein the device identifier is associated with the user account to identify both the permit device 50 and the user account (i.e., a user of the vehicle) and the location of the vehicle 14 (which is compared to the parking space 11 location) (i.e., a parking position).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information sent from the mobile device to the server of Levy in view of Vargolu to include the vehicle data of Sandbrook to more accurately verify a vehicle’s parking credentials  (see Paras. 81-83 of Sandbrook).
In regard to claim 11, Levy discloses wherein causing the mobile terminal to identify the specific time (as taught by Sandbrook) based on the detection result includes causing the mobile causing the mobile terminal to identify the specific time (as taught by Sandbrook) based on the detection result including vehicle information associated with whether the vehicle is moving. (Paras. 13, 28, and 38) (Mobile Device 110 may obtain sensor readings useful for determining a mobility status (identified by readings of an accelerometer of the Mobile Device 110) of Mobile Device 110…  a mobility status of the 
In regard to claim 13, Levy discloses wherein causing the mobile terminal to identify the specific time (as taught by Sandbrook) based on the detection result includes causing DC01:1176954.1TSN20161061OUS00TFN160954-US36the mobile terminal to identify the specific time (as taught by Sandbrook
In regard to claim 14, Levy discloses causing a mobile terminal to receive a signal including identification information of a parking section from a device installed in the parking section. (Paras. 13, and 27) (Mobile device 110 (such as a PDA, tablet) (i.e., causing the mobile terminal to) includes RF receivers, Bluetooth receivers or other receivers that are configured to receive signals from external devices (i.e., receive a signal…from a device), such as, for example…..signaling devices deployed at parking spaces used to identify the parking space (i.e., a signal including identification information of a parking section from a device installed in the parking section).)
Levy discloses identifying a specific event including at least one of a parking start event and a parking end event of a vehicle based on a detection result from at least one sensor when the mobile terminal is within the set area (Paras. 15, 31, and 38-39) (…a “parking exit event” is an event in which a vehicle enters (i.e., identifying event including at least one of parking start event) into a parking spot (i.e., when the mobile terminal is within the set area) and vacates (i.e., and a parking end event of a vehicle) the parking spot…. Parking exit event may be detected based on movements of the mobile device or other sensor (i.e., based on a detection result from at least one sensor).)
As discussed above, Levy discloses causing the mobile terminal to receive a signal…from a device installed in the parking section. Levy does not explicitly teach or disclose, however, Vargolu teaches determining whether the mobile terminal is within a set area from the device based on the intensity of the received signal; acquiring identification information based on the determination of that the mobile terminal is within the set area form the device; and the set area is set to include the parking section in which the device is installed and not to include another parking section (Abst.; Paras. 30 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device’s receiving of signals from Levy to include determining the signal strength property of the received signals to accurately determine which parking meter is sending the signal in Vargolu for situations to distinguish between multiple parking meters/signal senders. 
As discussed above, Levy discloses the mobile terminal. Levy in view of Vargolu does not explicitly teach or disclose, however, Sandbrook, teaches causing the mobile terminal to store user information (Para. 31) (…users can create their own individual user accounts on the management server 40 through a user computer 17 (e.g. computer, mobile device, smart phone) (i.e., store user information) connected to the telecommunications network 19 to communicate with the management server). 
As discussed above, Levy discloses the specific event. Levy in view of Vargolu doesn’t explicitly teach or disclose, however, Sandbrook, teaches that the specific event includes a time/ parking start time and parking end time; (Paras. 25, 77, 79, 81 and 85) (The vehicle data is communicated from the permit device 50 to the management server 40 by the RF transceiver 84. The vehicle data transmitted to the management server 40 includes the permit time stamp – indicating the time and date for when the vehicle 14 was determined to be parked (e.g. 12:44 pm) (i.e., a specific time.. specific time including at least one of a parking start time)….The permit device 50 communicates through the gateway device 32 (to the server) that the vehicle 14 is moving and is leaving the parking space 11 at the exit date and exit time  (i.e., specific time including at least one of a parking end time).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parking event data f Levy in view of Vargolu to the specific time of Sandbrook to more accurately verify a vehicle’s parking (see Paras. 81-82 of Sandbrook).
In regard to claim 15, Levy in view of Vargolu and further in view of Sandbrook teach the limitations of claim 15, as discussed above in regard to claim 11.
In regard to claim 17, Levy in view of Vargolu and further in view of Sandbrook teach the limitations of claim 17, as discussed above in regard to claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628